Mb. Presiding Justice Waterman delivered the opinion of the Court. The only question presented by the record of this case is whether appellant was entitled to file a supplemental answer, and whether the court was justified in, after refusing to give such leave, entering a final decree in accordance with the opinion of the Supreme Court. The parties having stipulated that the ,cause should be heard upon the pleadings and the affidavits of Samuel Gregsten, and the cause having been heard upon the pleadings, the order of the Supreme Court is, in connection with its opinion, a direction to the Circuit Court to give the relief awarded to the complainants by the final decree of the Circuit Court entered upon the filing of the order of the Supreme Court reversing and remanding the cause for further proceedings not inconsistent with its opinion. The cause was originally heard upon the merits, as shown by the pleadings; the opinion of the Supreme Court is upon the merits and is final; neither additional pleading nor evidence was permissible. Leiter v. Field, 24 Ill. App. 123; Hollowburk v. McConnell, 12 Ill. 203; Wadhams v. Gay, 83 Ill. 250; Newberry v. Blatchford, 106 Ill. 584; Hook v. Richardson, 115 Ill. 431; Gage v. Bailey, 119 Ill. 539; Sanders v. Peak et al., 131 Ill. 407; Buck v. Buck et al., 119 Ill. 613. The only error of the Circuit Court was that on the hearing had May 8, 1894, instead of hearing the cause upon the matters and things, viz., the pleadings on which the cause had at the previous hearing been heard, the effect of which had been passed upon by the Supreme Court, it went on to hear the cause as recited in the decree as follows: “ This cause having been brought on this day to be heard upon the bill of complaint, as amended, of the complainants, the answer thereto of the defendants, and the replication of complainants to such answer, and upon the affidavits of Samuel Gregsten, Andrew Cummings, William H. Purdy and A. M. Hirsch, and the proofs and exhibits herein.” This error is inconsequential as the order of the court; the relief given is in accordance Avith the opinion of the Supreme Court. The decree of the Circuit Court is therefore affirmed.